     Case 2:20-cv-01770-APG-DJA Document 7 Filed 10/30/20 Page 1 of 2




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    COREY D. CHRISTENSEN,                                 Case No. 2:20-cv-01770-APG-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    ROCHELLE T. NGUYEN, ET AL.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff Corey D. Christensen’s Ex Parte Motion for

13   Appointment of Counsel and Request for Evidentiary Hearing (ECF Nos. 5-6), filed on October

14   28, 2020.

15          As for Plaintiff’s Motion for Appointment of Counsel, civil litigants do not have a Sixth

16   Amendment right to appointed counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir.

17   1981). In very limited circumstances, federal courts are empowered to request an attorney to

18   represent an indigent civil litigant. For example, courts have discretion, pursuant to 28 U.S.C. §

19   1915(e)(1), to “request” that an attorney represent indigent civil litigants upon a showing of

20   “exceptional circumstances.” Ageyman v. Corrections Corp. of America, 390 F.3d 1101, 1103

21   (9th Cir. 2004). The circumstances in which a court will make such a request, however, are

22   exceedingly rare and require a finding of extraordinary circumstances. United States v. 30.64

23   Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986). The difficulties inherent in proceeding pro

24   se do not qualify as exceptional circumstances. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir.

25   1990). Any pro se litigant “would be better served with the assistance of counsel.” Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing Wilborn, 789 F.2d at 1331).

27          To determine whether the “exceptional circumstances” necessary for appointment of

28   counsel are present, courts evaluate (1) the likelihood of plaintiff’s success on the merits and (2)
     Case 2:20-cv-01770-APG-DJA Document 7 Filed 10/30/20 Page 2 of 2




 1   the plaintiff’s ability to articulate his claim pro se “in light of the complexity of the legal issues

 2   involved.” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

 3   Cir. 1986)). Neither of these factors is dispositive and both must be viewed together. Wilborn,

 4   789 F.2d at 1331. Here, the Court does not find any exceptional circumstances. Upon review of

 5   Plaintiff’s Complaint and supporting documents, it is not clear that Plaintiff’s claims are likely to

 6   succeed on the merits. Further, the claims, such as they are, are not complex and the Court will

 7   deny his request for appointment of counsel.

 8           As to Plaintiff’s request for an evidentiary hearing, the Court finds that it is not

 9   meritorious. As the Court thoroughly explained in its screening order, Plaintiff has been granted

10   the opportunity to file an amended complaint by November 16, 2020 to correct the deficiencies in

11   his complaint. (ECF No. 3). To the extent that he cannot correct those deficiencies or fails to file

12   an amended complaint by the deadline, then the Court may recommend that this action be

13   dismissed. As Plaintiff does not have an operative complaint that has survived screening, the

14   Court declines to hold an evidentiary hearing.

15           IT IS THEREFORE ORDERED that Plaintiff Corey D. Christensen’s Ex Parte Motion for

16   Appointment of Counsel (ECF No. 5) is denied.

17           IT IS FURTHER ORDERED that Plaintiff’s Request for Evidentiary Hearing (ECF No.

18   6) is denied.

19           DATED: October 30, 2020.

20
                                                             DANIEL J. ALBREGTS
21                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                   Page 2 of 2
